Exhibit 10.2

 

EXECUTION VERSION

 

GUARANTY AND SECURITY AGREEMENT

 

This GUARANTY AND SECURITY AGREEMENT (this “Agreement”), dated as of December
19, 2019, by and among the Persons listed on the signature pages hereof as
“Grantors” and those additional entities that hereafter become parties hereto by
executing the form of Joinder attached hereto as Annex 1 (each, a “Grantor” and
collectively, the “Grantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Agent”).

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among HUDSON TECHNOLOGIES, INC., a New York
corporation, (“Parent”), HUDSON HOLDINGS, INC., a Nevada corporation (“Hudson
Holdings”), HUDSON TECHNOLOGIES COMPANY, a Tennessee corporation (“Hudson
Technologies”), ASPEN REFRIGERANTS, INC., a Delaware corporation (“Aspen”; and
together with Hudson Holdings, Hudson Technologies, and those additional
entities that hereafter become parties to the Credit Agreement as Borrowers in
accordance with the terms thereof, each, a “Borrower” and individually and
collectively, jointly and severally, the “Borrowers”), the lenders party thereto
as “Lenders” (each of such Lenders, together with its successors and assigns, is
referred to hereinafter as a “Lender”), and Agent, the Lender Group has agreed
to make certain financial accommodations available to Borrowers from time to
time pursuant to the terms and conditions thereof; and

 

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and this Agreement;

 

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to extend the Loans thereunder, to induce the
Bank Product Providers to enter into the Bank Product Agreements, and to induce
the Lender Group and the Bank Product Providers to make financial accommodations
to Borrowers as provided for in the Credit Agreement, the other Loan Documents
and the Bank Product Agreements, (a) each Grantor (other than any Borrower) has
agreed to guaranty the Guarantied Obligations, and (b) each Grantor has agreed
to grant to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing security interest in and to the Collateral in order to
secure the prompt and complete payment, observance and performance of, among
other things, the Secured Obligations; and

 

WHEREAS, each Grantor (other than Parent or any Borrower) is a Subsidiary of
Parent and, as such, will benefit by virtue of the financial accommodations
extended to Borrowers by the Lender Group.

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.              Definitions; Construction.

 

(a)               All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Agreement that are defined in the Code (including,
without limitation, Account, Account Debtor, Chattel Paper, Commercial Tort
Claims, Deposit Account, Drafts, Documents, Equipment, Farm Products, Fixtures,
General Intangibles, Inventory, Investment Property, Instruments, Letters of
Credit, Letter of Credit Rights, Promissory Notes, Proceeds, Securities Account
and Supporting Obligations) shall be construed and defined as set forth in the
Code unless otherwise defined herein or in the Credit Agreement; provided, that
to the extent that the Code is used to define any term used herein and if such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern. In addition to those
terms defined elsewhere in this Agreement, as used in this Agreement, the
following terms shall have the following meanings:

 

(i)          “Acquisition Documents” means the agreements, instruments and
documents evidencing, or entered into in connection with, an Acquisition
(including a Permitted Acquisition) by a Grantor.

 



 

 

 

(ii)           “Activation Instruction” has the meaning specified therefor in
Section 7(k) hereof.

 

(iii)          “Agent” has the meaning specified therefor in the preamble to
this Agreement.

 

(iv)          “Agreement” has the meaning specified therefor in the preamble to
this Agreement.

 

(v)           “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

 

(vi)          “Borrower” and “Borrowers” have the respective meanings specified
therefor in the recitals to this Agreement.

 

(vii)         “Cash Dominion Event” means the occurrence of either of the
following: (A) the occurrence and continuance of any Event of Default, or (B)
Excess Availability is less than 15.0% of the Maximum Revolver Amount at any
time.

 

(viii)        “Cash Dominion Period” means the period commencing after the
occurrence of a Cash Dominion Event and continuing until the date when (A) no
Event of Default shall exist and be continuing, and (B) Excess Availability is
greater than or equal to 15.0% of the Maximum Revolver Amount for 60 consecutive
days.

 

(ix)          “Code” means the New York Uniform Commercial Code, as in effect
from time to time; provided, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

(x)           “Collateral” has the meaning specified therefor in Section 3
hereof.

 



2

 

 

(xi)          “Collection Account” means a Deposit Account of a Grantor which is
used exclusively for deposits of collections and proceeds of Collateral and not
as a disbursement or operating account upon which checks or other drafts may be
drawn.

 

(xii)         “Commercial Tort Claims” means commercial tort claims (as that
term is defined in the Code), and includes those commercial tort claims listed
on Schedule 1.

 

(xiii)        “Commodity Exchange Act” means the Commodity Exchange Act (7
U.S.C. § 1 et seq.), as amended from time to time, and any successor statute.

 

(xiv)        “Controlled Account” has the meaning specified therefor in Section
7(k) hereof.

 

(xv)         “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, and one of the Controlled
Account Banks.

 

(xvi)        “Controlled Account Bank” has the meaning specified therefor in
Section 7(k) hereof.

 

(xvii)       “Copyrights” means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith including those
listed on Schedule 2, (C) income, license fees, royalties, damages, and payments
now and hereafter due or payable under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and
payments for past, present, or future infringements thereof, (D) the right to
sue for past, present, and future infringements thereof, and (E) all of each
Grantor’s rights corresponding thereto throughout the world.

 

(xviii)      “Copyright Security Agreement” means each Copyright Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit A.

 

(xix)        “Credit Agreement” has the meaning specified therefor in the
recitals to this Agreement.

 

(xx)         “Excluded Accounts” means (A) Deposit Accounts and Securities
Accounts with an aggregate amount on deposit therein of not more than $ 250,000
at any one time for all such Deposit Accounts or Securities Accounts, or (B)
Deposit Accounts specially and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for any Grantor’s employees.

 

(xxi)        “Excluded Swap Obligation” means, with respect to any Grantor, any
Swap Obligation if, and to the extent that, all or a portion of the guaranty of
such Grantor of (including by virtue of the joint and several liability
provisions of Section 2.15 of the Credit Agreement with respect to any Grantor
that is a Borrower), or the grant by such Grantor of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Grantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Grantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

 



3

 

 

(xxii)       “Foreclosed Grantor” has the meaning specified therefor in Section
2(i)(iv) hereof.

 

(xxiii)      “General Intangibles” means general intangibles (as that term is
defined in the Code), and includes payment intangibles, software, contract
rights, rights to payment, rights under Hedge Agreements (including the right to
receive payment on account of the termination (voluntarily or involuntarily) of
such Hedge Agreements), rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, Intellectual Property,
Intellectual Property Licenses, purchase orders, customer lists, route lists,
rights to payment and other rights under Acquisition Documents, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, monies due or recoverable
from pension funds, pension plan refunds, pension plan refund claims, insurance
premium rebates, tax refunds, and tax refund claims, interests in a partnership
or limited liability company which do not constitute a security under Article 8
of the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.

 

(xxiv)      “Grantor” and “Grantors” have the respective meanings specified
therefor in the preamble to this Agreement.

 

(xxv)       “Guarantied Obligations” means all of the Obligations (including any
Bank Product Obligations) now or hereafter existing, whether for principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), or otherwise, and any and all reasonable and
documented expenses (including reasonable counsel fees and expenses) incurred by
Agent, any other member of the Lender Group, or any Bank Product Provider (or
any of them) in enforcing any rights under any of the Loan Documents. Without
limiting the generality of the foregoing, Guarantied Obligations shall include
all amounts that constitute part of the Guarantied Obligations and would be owed
by any Borrower to Agent, any other member of the Lender Group, or any Bank
Product Provider but for the fact that they are unenforceable or not allowable,
including due to the existence of a bankruptcy, reorganization, other Insolvency
Proceeding or similar proceeding involving any Borrower or any Guarantor;
provided that, anything to the contrary contained in the foregoing
notwithstanding, the Guarantied Obligations shall exclude any Excluded Swap
Obligation.

 

(xxvi)      “Guarantor” means each Grantor other than any Borrower.

 

(xxvii)     “Guaranty” means the guaranty set forth in Section 2 hereof.

 

(xxviii)    “Intellectual Property” means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

 



4

 

 

(xxix)       “Intellectual Property Licenses” means, with respect to any
Grantor, (A) any licenses or other similar rights provided to such Grantor in or
with respect to Intellectual Property owned or controlled by any other Person,
and (B) any licenses or other similar rights provided to any other Person in or
with respect to Intellectual Property owned or controlled by such Grantor, in
each case, including (x) any software license agreements (other than license
agreements for commercially available off-the-shelf software that is generally
available to the public which have been licensed to a Grantor pursuant to
end-user licenses), (y) the license agreements listed on Schedule 3, and (z) the
right to use any of the licenses or other similar rights described in this
definition in connection with the enforcement of the Lender Group’s rights under
the Loan Documents.

 

(xxx)        “Investment Property” means (A) any and all investment property,
and (B) any and all of the following (regardless of whether classified as
investment property under the Code): all Pledged Interests, Pledged Operating
Agreements, and Pledged Partnership Agreements.

 

(xxxi)       “Joinder” means each Joinder to this Agreement executed and
delivered by Agent and each of the other parties listed on the signature pages
thereto, in substantially the form of Annex 1.

 

(xxxii)      “Lender” and “Lenders” have the respective meanings specified
therefor in the recitals to this Agreement.

 

(xxxiii)     “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts and documents (as each such term
is defined in the Code).

 

(xxxiv)     “Parent” has the meaning specified therefor in the recitals to this
Agreement.

 

(xxxv)      “Patents” means patents and patent applications, including (A) the
patents and patent applications listed on Schedule 4, (B) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (D) the
right to sue for past, present, and future infringements thereof, and (E) all of
each Grantor’s rights corresponding thereto throughout the world.

 

(xxxvi)     “Patent Security Agreement” means each Patent Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit B.

 

(xxxvii)    “Pledged Companies” means each Person listed on Schedule 5 as a
“Pledged Company”, together with each other Person, all or a portion of whose
Equity Interests are acquired or otherwise owned by a Grantor after the Closing
Date and is required to be pledged pursuant to Section 5.11 of the Credit
Agreement.

 

(xxxviii)   “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Equity Interests now owned or hereafter acquired
by such Grantor, regardless of class or designation, including in each of the
Pledged Companies, and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, also including any
certificates representing the Equity Interests, the right to receive any
certificates representing any of the Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.

 



5

 

 

(xxxix)     “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

 

(xl)           “Pledged Notes” has the meaning specified therefor in Section
6(m) hereof.

 

(xli)          “Pledged Operating Agreements” means all of each Grantor’s
rights, powers, and remedies under the limited liability company operating
agreements of each of the Pledged Companies that are limited liability
companies.

 

(xlii)         “Pledged Partnership Agreements” means all of each Grantor’s
rights, powers, and remedies under the partnership agreements of each of the
Pledged Companies that are partnerships.

 

(xliii)        “Proceeds” has the meaning specified therefor in Section 3
hereof.

 

(xliv)        “PTO” means the United States Patent and Trademark Office.

 

(xlv)         “Qualified ECP Grantor” means, in respect of any Swap Obligation,
each Grantor that has total assets exceeding $10,000,000 at the time the
relevant guaranty, keepwell, or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(xlvi)        “Real Property” means any estates or interests in real property
now owned or hereafter acquired by any Grantor and the improvements thereto.

 

(xlvii)       “Record” means information that is inscribed on a tangible medium
or which is stored in an electronic or other medium and is retrievable in
perceivable form.

 

(xlviii)      “Rescission” has the meaning specified therefor in Section 7(k)
hereof.

 

(xlix)        “Secured Obligations” means each and all of the following: (A) all
of the present and future obligations of each of the Grantors arising from, or
owing under or pursuant to, this Agreement (including the Guaranty), the Credit
Agreement, or any of the other Loan Documents, (B) all Bank Product Obligations,
and (C) all other Obligations of each Borrower and all other Guarantied
Obligations of each Guarantor (including, in the case of each of clauses (A),
(B) and (C), Lender Group Expenses and any interest, fees, or expenses that
accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding); provided that, anything to the contrary contained in the foregoing
notwithstanding, the Secured Obligations shall exclude any Excluded Swap
Obligation.

 

(l)            “Security Interest” has the meaning specified therefor in Section
3 hereof.

 



6

 

 

(li)           “Supporting Obligations” means supporting obligations (as such
term is defined in the Code), and includes letters of credit and guaranties
issued in support of Accounts, Chattel Paper, documents, General Intangibles,
instruments or Investment Property.

 

(lii)          “Swap Obligation” means, with respect to any Grantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

(liii)         “Trademarks” means any and all trademarks, trade names,
registered trademarks, trademark applications, service marks, registered service
marks and service mark applications, including (A) the trade names, registered
trademarks, trademark applications, registered service marks and service mark
applications listed on Schedule 6, (B) all renewals thereof, (C) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (D) the right to sue for past, present and future
infringements and dilutions thereof, (E) the goodwill of each Grantor’s business
symbolized by the foregoing or connected therewith, and (F) all of each
Grantor’s rights corresponding thereto throughout the world.

 

(liv)         “Trademark Security Agreement” means each Trademark Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit D.

 

(lv)          “URL” means “uniform resource locator,” an internet web address.

 

(lvi)         “VIN” has the meaning specified therefor in Section 6(l) hereof.

 

(b)                    This Agreement shall be subject to the rules of
construction set forth in Section 1.4 of the Credit Agreement, and such rules of
construction are incorporated herein by this reference, mutatis mutandis.

 

(c)                    All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2.              Guaranty.

 

(a)                    In recognition of the direct and indirect benefits to be
received by Guarantors from the proceeds of the Revolving Loans, the issuance of
the Letters of Credit, and the entering into of the Bank Product Agreements and
by virtue of the financial accommodations to be made to Borrowers, each of the
Guarantors, jointly and severally, hereby unconditionally and irrevocably
guarantees as a primary obligor and not merely as a surety the full and prompt
payment when due, whether upon maturity, acceleration, or otherwise, of all of
the Guarantied Obligations. If any or all of the Obligations constituting
Guarantied Obligations become due and payable, each of the Guarantors,
unconditionally and irrevocably, and without the need for demand, protest, or
any other notice or formality, promises to pay such indebtedness to Agent, for
the benefit of the Lender Group and the Bank Product Providers, together with
any and all expenses (including Lender Group Expenses) that may be incurred by
Agent or any other member of the Lender Group or any Bank Product Provider in
demanding, enforcing, or collecting any of the Guarantied Obligations (including
the enforcement of any collateral for such Guarantied Obligations or any
collateral for the obligations of the Guarantors under this Guaranty). If claim
is ever made upon Agent or any other member of the Lender Group or any Bank
Product Provider for repayment or recovery of any amount or amounts received in
payment of or on account of any or all of the Guarantied Obligations and any of
Agent or any other member of the Lender Group or any Bank Product Provider
repays all or part of said amount by reason of (i) any judgment, decree, or
order of any court or administrative body having jurisdiction over such payee or
any of its property, or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including any Borrower or any
Guarantor), then and in each such event, each of the Guarantors agrees that any
such judgment, decree, order, settlement, or compromise shall be binding upon
the Guarantors, notwithstanding any revocation (or purported revocation) of this
Guaranty or other instrument evidencing any liability of any Grantor, and the
Guarantors shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

 



7

 

 

(b)                    Each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Guarantied Obligations to Agent,
for the benefit of the Lender Group and the Bank Product Providers, whether or
not due or payable by any Loan Party upon the occurrence of any of the events
specified in Section 8.4 or 8.5 of the Credit Agreement, and irrevocably and
unconditionally promises to pay such indebtedness to Agent, for the benefit of
the Lender Group and the Bank Product Providers, without the requirement of
demand, protest, or any other notice or other formality, in lawful money of the
United States.

 

(c)                    The liability of each of the Guarantors hereunder is
primary, absolute, and unconditional, and is independent of any security for or
other guaranty of the Guarantied Obligations, whether executed by any other
Guarantor or by any other Person, and the liability of each of the Guarantors
hereunder shall not be affected or impaired by (i) any payment on, or in
reduction of, any such other guaranty or undertaking (other than payment in full
of the Guarantied Obligations), (ii) any dissolution, termination, or increase,
decrease, or change in personnel by any Grantor, (iii) any payment made to
Agent, any other member of the Lender Group, or any Bank Product Provider on
account of the Obligations which Agent, such other member of the Lender Group,
or such Bank Product Provider repays to any Grantor pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (iv) any action or inaction by Agent, any other member of
the Lender Group, or any Bank Product Provider, or (v) any invalidity,
irregularity, avoidability, or unenforceability of all or any part of the
Obligations or of any security therefor.

 

(d)                    This Guaranty includes all present and future Guarantied
Obligations including any under transactions continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Guarantied
Obligations, changing the interest rate, payment terms, or other terms and
conditions thereof, or creating new or additional Guarantied Obligations after
prior Guarantied Obligations have been satisfied in whole or in part. To the
maximum extent permitted by law, each Guarantor hereby waives any right to
revoke this Guaranty as to future Guarantied Obligations. If such a revocation
is effective notwithstanding the foregoing waiver, each Guarantor acknowledges
and agrees that (i) no such revocation shall be effective until written notice
thereof has been received by Agent, (ii) no such revocation shall apply to any
Guarantied Obligations in existence on the date of receipt by Agent of such
written notice (including any subsequent continuation, extension, or renewal
thereof, or change in the interest rate, payment terms, or other terms and
conditions thereof), (iii) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of any member of the Lender Group or
any Bank Product Provider in existence on the date of such revocation, (iv) no
payment by any Guarantor, any Borrower, or from any other source, prior to the
date of Agent’s receipt of written notice of such revocation shall reduce the
maximum obligation of such Guarantor hereunder, and (v) any payment by any
Borrower or from any source other than such Guarantor subsequent to the date of
such revocation shall first be applied to that portion of the Guarantied
Obligations as to which the revocation is effective and which are not,
therefore, guaranteed hereunder, and to the extent so applied shall not reduce
the maximum obligation of such Guarantor hereunder. This Guaranty shall be
binding upon each Guarantor, its successors and assigns and inure to the benefit
of and be enforceable by Agent (for the benefit of the Lender Group and the Bank
Product Providers) and its successors, transferees, or assigns.

 



8

 

 

(e)                    The guaranty by each of the Guarantors hereunder is a
guaranty of payment and not of collection. The obligations of each of the
Guarantors hereunder are independent of the obligations of any other Guarantor
or Grantor or any other Person and a separate action or actions may be brought
and prosecuted against one or more of the Guarantors whether or not an action is
brought against any other Guarantor or Grantor or any other Person and whether
or not any other Guarantor or Grantor or any other Person be joined in any such
action or actions. Each of the Guarantors waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof. Any payment by any Grantor or
other circumstance which operates to toll any statute of limitations as to any
Grantor shall operate to toll the statute of limitations as to each of the
Guarantors.

 

(f)                     Each of the Guarantors authorizes Agent, the other
members of the Lender Group, and the Bank Product Providers without notice or
demand (other than any notice expressly required to be provided hereunder or
under any other Loan Document and in each case in accordance with any applicable
terms and conditions hereof or any other applicable Loan Document), and without
affecting or impairing its liability hereunder, from time to time to:

 

(i)            change the manner, place, or terms of payment of, or change or
extend the time of payment of, renew, increase, accelerate, or alter: (A) any of
the Obligations (including any increase or decrease in the principal amount
thereof or the rate of interest or fees thereon), or (B) any security therefor
or any liability incurred directly or indirectly in respect thereof, and this
Guaranty shall apply to the Obligations as so changed, extended, renewed, or
altered;

 

(ii)           take and hold security for the payment of the Obligations and
sell, exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guarantied
Obligations (including any of the obligations of all or any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;

 

(iii)          exercise or refrain from exercising any rights against any
Grantor;

 

(iv)          release or substitute any one or more endorsers, guarantors, any
Grantor, or other obligors;

 

(v)           settle or compromise any of the Obligations, any security
therefor, or any liability (including any of those of any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of any Grantor to its creditors;

 

(vi)          apply any sums by whomever paid or however realized to any
liability or liabilities of any Grantor to Agent, any other member of the Lender
Group, or any Bank Product Provider regardless of what liability or liabilities
of such Grantor remain unpaid;

 

(vii)         consent to or waive any breach of, or any act, omission, or
default under, this Agreement, any other Loan Document, any Bank Product
Agreement, or any of the instruments or agreements referred to herein or
therein, or otherwise amend, modify, or supplement this Agreement, any other
Loan Document, any Bank Product Agreement, or any of such other instruments or
agreements; or

 



9

 

 

(viii)       take any other action that could, under otherwise applicable
principles of law, give rise to a legal or equitable discharge of one or more of
the Guarantors from all or part of its liabilities under this Guaranty (other
than a defense of payment in full of the Guarantied Obligations).

 

(g)                    It is not necessary for Agent, any other member of the
Lender Group, or any Bank Product Provider to inquire into the capacity or
powers of any of the Guarantors or the officers, directors, partners or agents
acting or purporting to act on their behalf, and any Obligations made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

 

(h)                    Each Guarantor jointly and severally guarantees that the
Guarantied Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
member of the Lender Group or any Bank Product Provider with respect thereto.
The obligations of each Guarantor under this Guaranty are independent of the
Guarantied Obligations, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce such obligations, irrespective of
whether any action is brought against any other Guarantor or whether any other
Guarantor is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of, and each Guarantor hereby irrevocably waives any defense it may now or
hereafter have in any way relating to, any or all of the following:

 

(i)            any lack of validity or enforceability of any Loan Document or
any agreement or instrument relating thereto;

 

(ii)           any change in the time, manner, or place of payment of, or in any
other term of, all or any of the Guarantied Obligations, or any other amendment
or waiver of or any consent to departure from any Loan Document, including any
increase in the Guarantied Obligations resulting from the extension of
additional credit;

 

(iii)          any taking, exchange, release, or non-perfection of any Lien in
and to any Collateral, or any taking, release, amendment, waiver, supplement,
restatements, extension, novation, renewal, replacements, or continuation of, or
consent to departure from any other guaranty, for all or any of the Guarantied
Obligations;

 

(iv)          the existence of any claim, set-off, defense, or other right that
any Guarantor may have at any time against any Person, including Agent, any
other member of the Lender Group, or any Bank Product Provider;

 

(v)           any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guarantied
Obligations or any security therefor;

 

(vi)          any right or defense arising by reason of any claim or defense
based upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Guarantor’s rights of subrogation, reimbursement, contribution, or
indemnity of such Guarantor against any Grantor or any other guarantors or
sureties;

 



10

 

 

(vii)        any change, restructuring, or termination of the corporate, limited
liability company, partnership or other relevant structure or existence of any
Grantor; or

 

(viii)       any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety.

 

(i)                     Waivers.

 

(i)            Each of the Guarantors waives any right (except as shall be
required by applicable law and cannot be waived) to require Agent, any other
member of the Lender Group, or any Bank Product Provider to (A) proceed against
any other Grantor or any other Person, (B) proceed against or exhaust any
security held from any other Grantor or any other Person, or (C) protect,
secure, perfect, or insure any security interest or Lien on any property subject
thereto or exhaust any right to take any action against any other Grantor, any
other Person, or any collateral, or (D) pursue any other remedy in any member of
the Lender Group’s or any Bank Product Provider’s power whatsoever. Each of the
Guarantors waives any defense based on or arising out of any defense of any
Grantor or any other Person, other than payment of the Guarantied Obligations to
the extent of such payment, based on or arising out of the disability of any
Grantor or any other Person, or the validity, legality, or unenforceability of
the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of any Grantor other than payment of the Obligations to
the extent of such payment. Agent may, at the election of the Required Lenders,
foreclose upon any Collateral held by Agent by one or more judicial or
non-judicial sales or other dispositions, whether or not every aspect of any
such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Grantor
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Guarantors hereunder except to
the extent the Guarantied Obligations have been paid.

 

(ii)           Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation, or incurring of new or additional
Obligations or other financial accommodations. Each of the Guarantors waives
notice of any Default or Event of Default under any of the Loan Documents. Each
of the Guarantors assumes all responsibility for being and keeping itself
informed of each Grantor’s financial condition and assets and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope, and extent of the risks which each of the Guarantors assumes and
incurs hereunder, and agrees that neither Agent nor any of the other members of
the Lender Group nor any Bank Product Provider shall have any duty to advise any
of the Guarantors of information known to them regarding such circumstances or
risks.

 

(iii)          To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (A) any right to assert against the Agent, any member of the
Lender Group or any Bank Product Provider, any defense (legal or equitable)
(other than the defense that all of the Guarantied Obligations have been paid in
full), set-off, counterclaim, or claim which each Guarantor may now or at any
time hereafter have against any Borrower or any other party liable to the Agent,
any member of the Lender Group or any Bank Product Provider, (B) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Guarantied Obligations or any security therefor,
(C) any right or defense arising by reason of any claim or defense based upon an
election of remedies by the Agent, any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Guarantor’s rights of subrogation, reimbursement, contribution, or
indemnity of such Guarantor against any Borrower or other guarantors or
sureties, and (D) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guarantied Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder.

 



11

 

 

(iv)          No Guarantor will exercise any rights that it may now or hereafter
acquire against any Grantor or any other guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Grantor or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from any Grantor
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guarantied Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash and all of the Commitments have been terminated. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of Agent, for the benefit of the
Lender Group and the Bank Product Providers, and shall forthwith be paid to
Agent to be credited and applied to the Guarantied Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Credit Agreement, or to be held as Collateral for any
Guarantied Obligations or other amounts payable under this Guaranty thereafter
arising. Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Grantor
(the “Foreclosed Grantor”), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Grantor whether pursuant to this Agreement or otherwise.

 

3.              Grant of Security. Each Grantor hereby unconditionally grants,
collaterally assigns, and pledges to Agent, for the benefit of each member of
the Lender Group and each of the Bank Product Providers, to secure the Secured
Obligations (whether now existing or hereafter arising), a continuing security
interest (hereinafter referred to as the “Security Interest”) in all of such
Grantor’s right, title, and interest in and to the following, whether now owned
or hereafter acquired or arising and wherever located (the “Collateral”):

 

(a)               all of such Grantor’s Accounts;

 

(b)               all of such Grantor’s Books;

 

(c)               all of such Grantor’s Chattel Paper;

 

(d)              all of such Grantor’s Commercial Tort Claims;

 

(e)               all of such Grantor’s Deposit Accounts;

 

(f)               all of such Grantor’s Equipment;

 

(g)              all of such Grantor’s Farm Products;

 

(h)              all of such Grantor’s Fixtures;

 



12

 

 

(i)                all of such Grantor’s General Intangibles;

 

(j)                all of such Grantor’s Inventory (including, without
limitation, gas cylinders and other similar items that contain gas);

 

(k)               all of such Grantor’s Investment Property;

 

(l)                all of such Grantor’s Intellectual Property and Intellectual
Property Licenses;

 

(m)              all of such Grantor’s Negotiable Collateral (including all of
such Grantor’s Pledged Notes);

 

(n)               all of such Grantor’s Pledged Interests (including all of such
Grantor’s Pledged Operating Agreements and Pledged Partnership Agreements);

 

(o)               all of such Grantor’s Securities Accounts;

 

(p)               all of such Grantor’s Supporting Obligations;

 

(q)               all of such Grantor’s money, Cash Equivalents, or other assets
of such Grantor that now or hereafter come into the possession, custody, or
control of Agent (or its agent or designee) or any other member of the Lender
Group; and

 

(r)                all of the Proceeds and products, whether tangible or
intangible, of any of the foregoing, including proceeds of insurance or
Commercial Tort Claims covering or relating to any or all of the foregoing, and
any and all Accounts, Books, Chattel Paper, Deposit Accounts, Equipment, Farm
Products, Fixtures, General Intangibles, Inventory, Investment Property,
Intellectual Property, Negotiable Collateral, Pledged Interests, Securities
Accounts, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Agent from time to time with
respect to any of the Investment Property.

 

4.              Security for Secured Obligations. The Security Interest created
hereby secures the payment and performance of the Secured Obligations, whether
now existing or arising hereafter. Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Agent, the Lender Group, the Bank Product Providers or any of them, but for
the fact that they are unenforceable or not allowable (in whole or in part) as a
claim in an Insolvency Proceeding involving any Grantor due to the existence of
such Insolvency Proceeding. Further, the Security Interest created hereby
encumbers each Grantor’s right, title, and interest in all Collateral, whether
now owned by such Grantor or hereafter acquired, obtained, developed, or created
by such Grantor and wherever located.

 



13

 

 

5.              Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by Agent or any other member of the
Lender Group of any of the rights hereunder shall not release any Grantor from
any of its duties or obligations under such contracts and agreements included in
the Collateral, and (c) neither the Agent nor any of the members of the Lender
Group shall have any obligation or liability under such contracts and agreements
included in the Collateral by reason of this Agreement, nor shall the Agent or
any of the members of the Lender Group be obligated to perform any of the
obligations or duties of any Grantors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder. Until an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement, the Credit Agreement, or any other Loan Document, Grantors shall have
the right to possession and enjoyment of the Collateral for the purpose of
conducting the ordinary course of their respective businesses, subject to and
upon the terms hereof and of the Credit Agreement and the other Loan Documents.
Without limiting the generality of the foregoing, it is the intention of the
parties hereto that record and beneficial ownership of the Pledged Interests,
including all voting, consensual, dividend, and distribution rights, shall
remain in the applicable Grantor until (i) the occurrence and continuance of an
Event of Default, and (ii) Agent has notified the applicable Grantor of Agent’s
election to exercise such rights with respect to the Pledged Interests pursuant
to Section 16.

 

6.              Representations and Warranties. In order to induce Agent to
enter into this Agreement for the benefit of the Lender Group and the Bank
Product Providers, each Grantor makes the following representations and
warranties to the Lender Group which shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Revolving Loan (or other
extension of credit) made thereafter, as though made on and as of the date of
such Revolving Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

(a)              The name (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Grantor is set forth on Schedule 7 (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under the Loan Documents).

 

(b)              The chief executive office of each Grantor is located at the
address indicated on Schedule 7 (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under the Loan
Documents).

 

(c)               Each Grantor’s tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 7 (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).

 

(d)              As of the Closing Date, no Grantor holds any commercial tort
claims that exceed $250,000 in amount, except as set forth on Schedule 1.

 



14

 

 

(e)               Set forth on Schedule 9 (as such Schedule may be updated from
time to time subject to Section 7(k)(iii) with respect to Controlled Accounts
and provided that Grantors comply with Section 7(c) hereof) is a listing of all
of Grantors’ Deposit Accounts and Securities Accounts, including, with respect
to each bank or securities intermediary (i) the name and address of such Person,
and (ii) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person.

 

(f)               Schedule 8 sets forth all Real Property owned by any of the
Grantors as of the Closing Date.

 

(g)              As of the Closing Date: (i) Schedule 2 provides a complete and
correct list of all registered Copyrights owned by any Grantor, all applications
for registration of Copyrights owned by any Grantor, and all other Copyrights
owned by any Grantor and material to the conduct of the business of any Grantor,
(ii) Schedule 3 provides a complete and correct list of all Intellectual
Property Licenses entered into by any Grantor pursuant to which (A) any Grantor
has provided any license or other rights in Intellectual Property owned or
controlled by such Grantor to any other Person (other than non-exclusive
software licenses granted in the ordinary course of business), or (B) any Person
has granted to any Grantor any license or other rights in Intellectual Property
owned or controlled by such Person that is material to the business of such
Grantor, including any Intellectual Property that is incorporated in any
Inventory, software, or other product marketed, sold, licensed, or distributed
by such Grantor (other than off-the-shelf, shrink-wrapped or “click to accept”
software licenses or other licenses to generally commercially available
software), (iii) Schedule 4 provides a complete and correct list of all Patents
owned by any Grantor and all applications for Patents owned by any Grantor, and
(iv) Schedule 6 provides a complete and correct list of all registered
Trademarks owned by any Grantor, and all applications for registration of
Trademarks owned by any Grantor, and all other Trademarks owned by any Grantor.

 

(h)              (i) (A) each Grantor owns exclusively or holds licenses in all
Intellectual Property that is necessary in or material to the conduct of its
business, and (B) all employees and contractors of each Grantor who were
involved in the creation or development of any Intellectual Property for such
Grantor that is necessary in or material to the business of such Grantor have
signed agreements containing assignment of Intellectual Property rights to such
Grantor and obligations of confidentiality;

 

(ii)           to each Grantor’s knowledge, no Person has infringed or
misappropriated or is currently infringing or misappropriating any Intellectual
Property rights owned by such Grantor, in each case, that either individually or
in the aggregate would reasonably be expected to result in a Material Adverse
Effect;

 

(iii)          (A) to each Grantor’s knowledge, (1) such Grantor has never
infringed or misappropriated and is not currently infringing or misappropriating
any Intellectual Property rights of any Person, and (2) no product manufactured,
used, distributed, licensed, or sold by or service provided by such Grantor has
ever infringed or misappropriated or is currently infringing or misappropriating
any Intellectual Property rights of any Person, in each case, except where such
infringement either individually or in the aggregate would not reasonably be
expected to result in a Material Adverse Effect, and (B) there are no
infringement or misappropriation claims or proceedings pending, or to any
Grantor’s knowledge, threatened in writing against any Grantor, and no Grantor
has received any written notice or other communication of any actual or alleged
infringement or misappropriation of any Intellectual Property rights of any
Person, in each case, except where such infringement either individually or in
the aggregate would not reasonably be expected to result in a Material Adverse
Effect;

 



15

 

 

(iv)         to each Grantor’s knowledge, all registered Copyrights, registered
Trademarks, and issued Patents that are owned by such Grantor and necessary in
or material to the conduct of its business are valid, subsisting and enforceable
and in compliance with all legal requirements, filings, and payments and other
actions that are required to maintain such Intellectual Property in full force
and effect; and

 

(v)          each Grantor has taken reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Grantor that are necessary in or material to the conduct
of the business of such Grantor.

 

(i)                This Agreement creates a valid security interest in the
Collateral of each Grantor, to the extent a security interest therein can be
created under the Code, securing the payment of the Secured Obligations. Except
to the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken or will have been taken upon the filing of financing statements
listing each applicable Grantor, as a debtor, and Agent, as secured party, in
the jurisdictions listed next to such Grantor’s name on Schedule 11. Upon the
making of such filings, Agent shall have a first priority (subject only to the
terms of the Intercreditor Agreement, the Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens, or the interests
of lessors under Capital Leases) perfected security interest in the Collateral
of each Grantor to the extent such security interest can be perfected by the
filing of a financing statement under the Code. Upon filing of any Copyright
Security Agreement with the United States Copyright Office, filing of any Patent
Security Agreement and any Trademark Security Agreement with the PTO, and the
filing of appropriate financing statements in the jurisdictions listed on
Schedule 11, all action necessary or desirable to protect and perfect the
Security Interest in and on each Grantor’s United States issued and registered
Patents, Trademarks, or Copyrights has been taken and such perfected Security
Interest is enforceable as such as against any and all creditors of and
purchasers from any Grantor. All action by any Grantor necessary to protect and
perfect such security interest on each item of Collateral has been duly taken.

 

(j)                (i) Except for the Security Interest created hereby, each
Grantor is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens other than Permitted Liens, of the
Pledged Interests indicated on Schedule 5 as being owned by such Grantor and,
when acquired by such Grantor, any Pledged Interests acquired after the Closing
Date, (ii) all of the Pledged Interests are duly authorized, validly issued,
fully paid and non-assessable and the Pledged Interests constitute or will
constitute the percentage of the issued and outstanding Equity Interests of the
Pledged Companies of such Grantor identified on Schedule 5 as supplemented or
modified by any Pledged Interests Addendum or any Joinder to this Agreement,
(iii) such Grantor has the right and requisite authority to pledge, the
Investment Property pledged by such Grantor to Agent as provided herein, (iv)
all actions necessary or desirable to perfect and establish the first priority
(subject only to the terms of the Intercreditor Agreement, the Permitted Liens
which are non-consensual Permitted Liens, permitted purchase money Liens, or the
interests of lessors under Capital Leases) of, or otherwise protect, Agent’s
Liens in the Investment Property, and the proceeds thereof, have been duly
taken, upon (A) the execution and delivery of this Agreement, (B) the taking of
possession by Agent (or its agent or designee) of any certificates representing
the Pledged Interests, to the extent such Pledged Interests are represented by
certificates, together with undated powers (or other documents of transfer
acceptable to Agent) endorsed in blank by the applicable Grantor, (C) the filing
of financing statements in the applicable jurisdiction set forth on Schedule 11
for such Grantor with respect to the Pledged Interests of such Grantor that are
not represented by certificates, and (D) with respect to any Securities
Accounts, the delivery of Control Agreements with respect thereto, and (v)
subject to the terms of the Intercreditor Agreement, each Grantor has delivered
to and deposited with Agent all certificates representing the Pledged Interests
owned by such Grantor to the extent such Pledged Interests are represented by
certificates, and undated powers (or other documents of transfer acceptable to
Agent) endorsed in blank with respect to such certificates. None of the Pledged
Interests owned or held by such Grantor has been issued or transferred in
violation of any securities registration, securities disclosure, or similar laws
of any jurisdiction to which such issuance or transfer may be subject.

 



16

 

 

(k)               No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or (ii)
for the exercise by Agent of the voting or other rights provided for in this
Agreement with respect to the Investment Property or the remedies in respect of
the Collateral pursuant to this Agreement, except (A) as may be required in
connection with such disposition of Investment Property by laws affecting the
offering and sale of securities generally, (B) for consents, approvals,
authorizations, or other orders or actions that have already been obtained or
given (as applicable) and that are still in force, (C) with respect to the DLA
Contract under the Assignment of Claims Act or other applicable law, and (D) the
filing of financing statements and other filings necessary to perfect the
Security Interests granted hereby. No Intellectual Property License of any
Grantor that is necessary in or material to the conduct of such Grantor’s
business requires any consent of any other Person that has not been obtained in
order for such Grantor to grant the security interest granted hereunder in such
Grantor’s right, title or interest in or to such Intellectual Property License.

 

(l)                Schedule 12 sets forth all motor vehicles owned by Grantors
as of the Closing Date, by model, model year, and vehicle identification number
(“VIN”).

 

(m)             There is no default, breach, violation, or event of acceleration
existing under any promissory note (as defined in the Code) constituting
Collateral and pledged hereunder (each a “Pledged Note”) and no event has
occurred or circumstance exists which, with the passage of time or the giving of
notice, or both, would constitute a default, breach, violation, or event of
acceleration under any Pledged Note. No Grantor that is an obligee under a
Pledged Note has waived any default, breach, violation, or event of acceleration
under such Pledged Note.

 

(n)              As to all limited liability company or partnership interests,
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
each Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (i) are not dealt in or traded on securities
exchanges or in securities markets, (ii) do not constitute investment company
securities, and (iii) are not held by such Grantor in a Securities Account. In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
provides that such Pledged Interests are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction.

 

7.              Covenants. Each Grantor, jointly and severally, covenants and
agrees with Agent that from and after the date of this Agreement and until the
date of termination of this Agreement in accordance with Section 23:

 

(a)              Possession of Collateral. In the event that any Collateral,
including Proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Property, or Chattel Paper having an aggregate value or face amount
of $250,000 or more for all such Negotiable Collateral, Investment Property, or
Chattel Paper, the Grantors shall promptly (and in any event within five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) after acquisition thereof), notify Agent thereof, and if and to
the extent that perfection or priority of Agent’s Security Interest is dependent
on or enhanced by possession, the applicable Grantor, promptly (and in any event
within five Business Days (or such longer period as agreed to by Agent in
writing in its sole discretion)) after request by Agent, shall execute such
other documents and instruments as shall be requested by Agent or, if
applicable, endorse and deliver physical possession of such Negotiable
Collateral, Investment Property, or Chattel Paper to Agent, together with such
undated powers (or other relevant document of transfer acceptable to Agent)
endorsed in blank as shall be requested by Agent, and shall do such other acts
or things deemed necessary or desirable by Agent to protect Agent’s Security
Interest therein.

 



17

 

 

(b)               Chattel Paper.

 

(i)            Promptly (and in any event within five Business Days (or such
longer period as agreed to by Agent in writing in its sole discretion)) after
request by Agent, each Grantor shall take all steps reasonably necessary to
grant Agent control of all electronic Chattel Paper in accordance with the Code
and all “transferable records” as that term is defined in Section 16 of the
Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction, to the extent that the aggregate value or face amount of such
electronic Chattel Paper equals or exceeds $250,000; and

 

(ii)           If any Grantor retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby and by the Credit Agreement), promptly upon the request of
Agent, such Chattel Paper and instruments shall be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the Security Interest of Wells Fargo Bank, National Association, as
Agent for the benefit of the Lender Group and the Bank Product Providers”.

 

(c)               Control Agreements.

 

(i)            Subject to any applicable time periods provided under Schedule
3.6 to the Credit Agreement, each Grantor shall obtain an authenticated Control
Agreement (which may include a Controlled Account Agreement), from each bank
maintaining a Deposit Account or Securities Account for such Grantor (other than
with respect to any Excluded Accounts);

 

(ii)           Each Grantor shall obtain an authenticated Control Agreement,
from each issuer of uncertificated securities, securities intermediary, or
commodities intermediary issuing or holding any financial assets or commodities
to or for any Grantor, or maintaining a Securities Account for such
Grantor(other than with respect to any Excluded Accounts); and

 

(iii)          Each Grantor shall obtain an authenticated Control Agreement with
respect to all of such Grantor’s investment property.

 

(d)               Letter-of-Credit Rights. If the Grantors (or any of them) are
or become the beneficiary of letters of credit having a face amount or value of
$250,000 or more in the aggregate, then the applicable Grantor or Grantors shall
promptly (and in any event within five Business Days (or such longer period as
agreed to by Agent in writing in its sole discretion) after becoming a
beneficiary), notify Agent thereof and, promptly (and in any event within five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion)) after request by Agent, enter into a tri-party agreement with
Agent and the issuer or confirming bank with respect to letter-of-credit rights
assigning such letter-of-credit rights to Agent and directing all payments
thereunder to Agent’s Account, all in form and substance reasonably satisfactory
to Agent.

 



18

 

 

(e)               Commercial Tort Claims. If the Grantors (or any of them)
obtain Commercial Tort Claims having a value, or involving an asserted claim, in
the amount of $250,000 or more in the aggregate for all Commercial Tort Claims,
then the applicable Grantor or Grantors shall promptly (and in any event within
five Business Days (or such longer period as agreed to by Agent in writing in
its sole discretion) of obtaining such Commercial Tort Claim), notify Agent upon
incurring or otherwise obtaining such Commercial Tort Claims and, promptly (and
in any event within five Business Days (or such longer period as agreed to by
Agent in writing in its sole discretion)) after request by Agent, amend Schedule
1 to describe such Commercial Tort Claims in a manner that reasonably identifies
such Commercial Tort Claims and which is otherwise reasonably satisfactory to
Agent, and hereby authorizes the filing of additional financing statements or
amendments to existing financing statements describing such Commercial Tort
Claims, and agrees to do such other acts or things deemed necessary or desirable
by Agent to give Agent a first priority (subject only to Permitted Liens which
are non-consensual Permitted Liens, permitted purchase money Liens, or the
interests of lessors under Capital Leases), perfected security interest in any
such Commercial Tort Claim.

 

(f)                Government Contracts. Other than Accounts and Chattel Paper
the aggregate value of which does not at any one time exceed $250,000, if any
Account or Chattel Paper arises out of a contract or contracts with the United
States of America or any department, agency, or instrumentality thereof,
Grantors shall promptly (and in any event within five Business Days (or such
longer period as agreed to by Agent in writing in its sole discretion) of the
creation thereof) notify Agent thereof and, promptly (and in any event within
five Business Days (or such longer period as agreed to by Agent in writing in
its sole discretion)) after request by Agent, execute any instruments or take
any steps reasonably required by Agent in order that all moneys due or to become
due under such contract or contracts shall be assigned to Agent, for the benefit
of the Lender Group and the Bank Product Providers, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law.

 

(g)                Intellectual Property.

 

(i)            Upon the request of Agent, in order to facilitate filings with
the PTO and the United States Copyright Office, each Grantor shall execute and
deliver to Agent one or more Copyright Security Agreements, Trademark Security
Agreements, or Patent Security Agreements to further evidence Agent’s Lien on
such Grantor’s United States issued and registered Patents, Trademarks, or
Copyrights, and the General Intangibles of such Grantor relating thereto or
represented thereby;

 

(ii)           Each Grantor shall have the duty, with respect to Intellectual
Property that is necessary in or material to the conduct of such Grantor’s
business, to protect and diligently enforce and defend at such Grantor’s expense
its Intellectual Property, including (A) to diligently enforce and defend,
including promptly suing for infringement, misappropriation, or dilution and to
recover any and all damages for such infringement, misappropriation, or
dilution, and filing for opposition, interference, and cancellation against
conflicting Intellectual Property rights of any Person, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Trademarks pending as of the date hereof or hereafter until the termination
of this Agreement, (C) to prosecute diligently any patent application that is
part of the Patents pending as of the date hereof or hereafter until the
termination of this Agreement, (D) to take all reasonable and necessary action
to preserve and maintain all of such Grantor’s Trademarks, Patents, Copyrights,
Intellectual Property Licenses, and its rights therein, including paying all
maintenance fees and filing of applications for renewal, affidavits of use, and
affidavits of noncontestability, and (E) to require all employees, consultants,
and contractors of each Grantor who were involved in the creation or development
of such Intellectual Property to sign agreements containing assignment of
Intellectual Property rights and obligations of confidentiality. Each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in or material to the conduct of such Grantor’s
business. Each Grantor hereby agrees to take the steps described in this Section
7(g)(ii) with respect to all new or acquired Intellectual Property to which it
or any of its Subsidiaries is now or later becomes entitled that is necessary in
or material to the conduct of such Grantor’s business;

 



19

 

 

(iii)          Grantors acknowledge and agree that the Lender Group shall have
no duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this Section
7(g)(iii), Grantors acknowledge and agree that no member of the Lender Group
shall be under any obligation to take any steps necessary to preserve rights in
the Collateral consisting of Intellectual Property or Intellectual Property
Licenses against any other Person, but any member of the Lender Group may do so
at its option from and after the occurrence and during the continuance of an
Event of Default, and all expenses incurred in connection therewith (including
reasonable fees and expenses of attorneys and other professionals) shall be for
the sole account of Borrowers and shall be chargeable to the Loan Account;

 

(iv)          On each date on which a Compliance Certificate is required to be
delivered pursuant to Section 5.1 of the Credit Agreement (or, if an Event of
Default has occurred and is continuing, more frequently if requested by Agent),
each Grantor shall provide Agent with a written report of all new Patents,
Trademarks or Copyrights that are registered or the subject of pending
applications for registrations, and of all Intellectual Property Licenses that
are material to the conduct of such Grantor’s business, in each case, which were
acquired, registered, or for which applications for registration were filed by
any Grantor during the prior period and any statement of use or amendment to
allege use with respect to intent-to-use trademark applications. In the case of
such registrations or applications therefor, which were acquired by any Grantor,
each such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property. In each of
the foregoing cases, the applicable Grantor shall promptly cause to be prepared,
executed, and delivered to Agent supplemental schedules to the applicable Loan
Documents to identify such Patent, Trademark and Copyright registrations and
applications therefor (with the exception of Trademark applications filed on an
intent-to-use basis for which no statement of use or amendment to allege use has
been filed) and Intellectual Property Licenses as being subject to the security
interests created thereunder;

 

(v)          Anything to the contrary in this Agreement notwithstanding, in no
event shall any Grantor, either itself or through any agent, employee, licensee,
or designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least five (5) Business
Days prior to such filing and complying with Section 7(g)(i) and, if available,
each such application for registration shall be filed on an “expedited basis”.
Upon receipt from the United States Copyright Office of notice of registration
of any Copyright, each Grantor shall promptly (but in no event later than five
Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) following such receipt) notify (but without duplication of any
notice required by Section 7(g)(iv)) Agent of such registration by delivering,
or causing to be delivered, to Agent, documentation sufficient for Agent to
perfect Agent’s Liens on such Copyright. If any Grantor acquires from any Person
any Copyright registered with the United States Copyright Office or an
application to register any Copyright with the United States Copyright Office,
such Grantor shall promptly (but in no event later than five Business Days (or
such longer period as agreed to by Agent in writing in its sole discretion)
following such acquisition) notify Agent of such acquisition and deliver, or
cause to be delivered, to Agent, documentation sufficient for Agent to perfect
Agent’s Liens on such Copyright. In the case of such Copyright registrations or
applications therefor which were acquired by any Grantor, each such Grantor
shall promptly (but in no event later than five Business Days (or such longer
period as agreed to by Agent in writing in its sole discretion) following such
acquisition) file the necessary documents with the appropriate Governmental
Authority identifying the applicable Grantor as the owner (or as a co-owner
thereof, if such is the case) of such Copyrights;

 



20

 

 

(vi)          Each Grantor shall take reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in or material to the conduct of such
Grantor’s business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements, (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain, and (C) protecting the
secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with commercially reasonable use and non-disclosure
restrictions; and

 

(vii)         No Grantor shall enter into any Intellectual Property License
material to the conduct of the business to receive any license or rights in any
Intellectual Property of any other Person unless such Grantor has used
commercially reasonable efforts to permit the assignment of or grant of a
security interest in such Intellectual Property License (and all rights of
Grantor thereunder) to Agent (and any transferees of Agent).

 

(h)               Investment Property.

 

(i)            If any Grantor shall acquire, obtain, receive or become entitled
to receive any Pledged Interests after the Closing Date, it shall promptly (and
in any event within five Business Days (or such longer period as agreed to by
Agent in writing in its sole discretion) of acquiring or obtaining such
Collateral) deliver to Agent a duly executed Pledged Interests Addendum
identifying such Pledged Interests;

 

(ii)           Upon the occurrence and during the continuance of an Event of
Default, following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;

 

(iii)          Each Grantor shall promptly deliver to Agent a copy of each
material notice or other material communication received by it in respect of any
Pledged Interests;

 

(iv)          No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests if the
same is prohibited pursuant to the Loan Documents;

 

(v)           Each Grantor agrees that it will cooperate with Agent in obtaining
all necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Property or to effect any sale or transfer thereof;

 

(vi)         As to all limited liability company or partnership interests owned
by such Grantor and issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, each Grantor hereby covenants that the Pledged Interests
issued pursuant to such agreement (A) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provides or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction; and

 



21

 

 

(vii)        With regard to any Pledged Interests that are not certificated, any
such Grantor of such non-certificated Pledged Interests (i) agrees promptly to
note on its books the security interests granted to Agent and confirmed under
this Agreement, (ii) agrees that after the occurrence and during the
continuation of an Event of Default, it will comply with instructions of Agent
or its nominee with respect to the applicable Pledged Interests without further
consent by the applicable Grantor, (iii) to the extent permitted by law, agrees
that the “issuer’s jurisdiction” (as defined in Section 8-110 of the UCC) is the
State of New York, (iv) agrees to notify Agent upon obtaining knowledge of any
interest in favor of any person in the applicable Pledged Interests that is
materially adverse to the interest of the Agent therein, other than any
Permitted Liens and (v) waives any right or requirement at any time hereafter to
receive a copy of this Agreement in connection with the registration of any
Pledged Interests hereunder in the name of Agent or its nominee or the exercise
of voting rights by Agent or its nominee.

 

(i)                Real Property; Fixtures. Each Grantor covenants and agrees
that upon the acquisition of any fee interest in Real Property having a fair
market value in excess of $1,000,000 it will promptly (and in any event within
two Business Days (or such longer period as agreed to by Agent in writing in its
sole discretion) of acquisition) notify Agent of the acquisition of such Real
Property and will grant to Agent, for the benefit of the Lender Group and the
Bank Product Providers, a first priority (subject only to the terms of the
Intercreditor Agreement, the Permitted Liens which are non-consensual Permitted
Liens, permitted purchase money Liens, or the interests of lessors under Capital
Leases) Mortgage on each fee interest in Real Property now or hereafter owned by
such Grantor and shall deliver such other documentation and opinions, in form
and substance satisfactory to Agent, in connection with the grant of such
Mortgage as Agent shall request in its Permitted Discretion, including title
insurance policies, financing statements, fixture filings and environmental
audits and such Grantor shall pay all recording costs, intangible taxes and
other fees and costs (including reasonable attorneys’ fees and expenses)
incurred in connection therewith. Each Grantor acknowledges and agrees that, to
the extent permitted by applicable law, all of the Collateral shall remain
personal property regardless of the manner of its attachment or affixation to
real property.

 

(j)                Transfers and Other Liens. Grantors shall not (i) sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, any of the Collateral, except as expressly permitted by
the Credit Agreement, or (ii) create or permit to exist any Lien upon or with
respect to any of the Collateral of any Grantor, except for Permitted Liens. The
inclusion of Proceeds in the Collateral shall not be deemed to constitute
Agent’s consent to any sale or other disposition of any of the Collateral except
as expressly permitted in this Agreement or the other Loan Documents.

 

(k)               Controlled Accounts; Controlled Investments.

 

(i)            Subject to any applicable time periods provided under Schedule
3.6 to the Credit Agreement, each Grantor shall (A) establish and maintain cash
management services of a type and on terms reasonably satisfactory to Agent at
Wells Fargo or one or more of the other banks set forth on Schedule 10 (each a
“Controlled Account Bank”), and shall take reasonable steps to ensure that all
of its Account Debtors forward payment of the amounts owed by them directly to a
Collection Account at such Controlled Account Bank that is not an Excluded
Account (each, a “Controlled Account”) (by wire transfer to the applicable
Controlled Account Bank or to a lockbox maintained by the applicable Controlled
Account Bank for deposit into such Collection Account), and (B) deposit or cause
to be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all of their Collections (including those
sent directly by their Account Debtors to a Grantor) and proceeds of Collateral
into a Controlled Account;

 



22

 

 

(ii)           Subject to any applicable time periods provided under Schedule
3.6 to the Credit Agreement, each Grantor shall establish and maintain
Controlled Account Agreements with Agent and the applicable Controlled Account
Bank, in form and substance reasonably acceptable to Agent. Each such Controlled
Account Agreement shall provide, among other things, that (A) the Controlled
Account Bank will comply with any instructions originated by Agent directing the
disposition of the funds in each applicable Controlled Account without further
consent by the applicable Grantor, (B) the Controlled Account Bank waives,
subordinates, or agrees not to exercise any rights of setoff or recoupment or
any other claim against each applicable Controlled Account other than for
payment of its service fees and other charges directly related to the
administration of such Controlled Account and for returned checks or other items
of payment, and (C) upon the instruction of Agent (an “Activation Instruction”),
the Controlled Account Bank will forward by daily sweep all amounts in each
applicable Controlled Account to the Agent’s Account. Agent agrees not to issue
an Activation Instruction with respect to the Controlled Accounts unless a Cash
Dominion Event has occurred at the time such Activation Instruction is issued.
Agent agrees to use commercially reasonable efforts to rescind an Activation
Instruction (the “Rescission”) after any Cash Dominion Period has ended;

 

(iii)          So long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Borrowers may amend Schedule 10 to add or
replace a Controlled Account Bank or Controlled Account and shall upon such
addition or replacement provide to Agent an amended Schedule 10; provided, that
(A) such prospective Controlled Account Bank shall be reasonably satisfactory to
Agent, and (B) prior to the time of the opening of such Controlled Account, the
applicable Grantor and such prospective Controlled Account Bank shall have
executed and delivered to Agent a Controlled Account Agreement. Each Grantor
shall close any of its Controlled Accounts (and establish replacement Controlled
Account accounts in accordance with the foregoing sentence) as promptly as
practicable and in any event within 45 days after notice from Agent that the
operating performance, funds transfer, or availability procedures or performance
of the Controlled Account Bank with respect to Controlled Account Accounts or
Agent’s liability under any Controlled Account Agreement with such Controlled
Account Bank is no longer acceptable in Agent’s reasonable judgment; and

 

(iv)         Other than (A) with respect to Excluded Accounts, and (B) an
aggregate amount of not more than $50,000 (calculated at current exchange rates)
at any one time, in the case of Subsidiaries of Grantors that are CFCs, no
Grantor will, and no Grantor will permit its Subsidiaries to, make, acquire, or
permit to exist Permitted Investments consisting of cash, Cash Equivalents, or
amounts credited to Deposit Accounts or Securities Accounts unless Grantor or
its Subsidiary, as applicable, and the applicable bank or securities
intermediary have entered into Control Agreements or, with respect to CFCs,
other arrangement or agreements under applicable foreign law, governing such
Permitted Investments in order to perfect (or further establish) Agent’s Liens
in such Permitted Investments.

 

(l)                Name, Etc. No Grantor will, nor will any Grantor permit any
of its Subsidiaries to, change its name, chief executive office, organizational
identification number, jurisdiction of organization or organizational identity;
provided, that any Grantor or any of its Subsidiaries may change its name or
chief executive office upon at least ten (10) days prior written notice to Agent
of such change.

 

(m)              Account Verification. Each Grantor will, and will cause each of
its Subsidiaries to, permit Agent, in Agent’s name or in the name or a nominee
of Agent, to verify the validity, amount or any other matter relating to any
Account, by mail, telephone, facsimile transmission or other electronic means of
transmission or otherwise. Further, at the request of Agent, each Grantor will,
and will cause each of its Subsidiaries to, send requests for verification of
Accounts or, after the occurrence and during the continuance of an Event of
Default, send notices of assignment of Accounts to Account Debtors and other
obligors.

 



23

 

 

(n)              Motor Vehicles. Promptly (and in any event within ten (10)
Business Days) (or such later date as the Agent may agree to in its sole
discretion) after request by Agent, with respect to all goods covered by a
certificate of title owned by any Grantor with an aggregate fair market value in
excess of $500,000, such Grantor shall deliver to Agent or Agent’s designee, the
certificates of title for all such goods and promptly (and in any event within
ten (10) Business Days) (or such later date as the Agent may agree to in its
sole discretion) after request by Agent, such Grantor shall take all actions
necessary to cause such certificates to be filed (with the Agent’s Lien noted
thereon) in the appropriate state motor vehicle filing office.

 

(o)               Pledged Notes. Grantors (i) without the prior written consent
of Agent, will not (A) waive or release any obligation of any Person that is
obligated under any of the Pledged Notes, (B) take or omit to take any action or
knowingly suffer or permit any action to be omitted or taken, the taking or
omission of which would result in any right of offset against sums payable under
the Pledged Notes, or (C) other than Permitted Dispositions, assign or surrender
their rights and interests under any of the Pledged Notes or terminate, cancel,
modify, change, supplement or amend the Pledged Notes, and (ii) shall provide to
Agent copies of all material written notices (including notices of default)
given or received with respect to the Pledged Notes promptly after giving or
receiving such notice.

 

(p)               Keepwell. Each Qualified ECP Grantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to guaranty and otherwise honor all Obligations in respect of Swap
Obligations. The obligations of each Qualified ECP Grantor under this Section
shall remain in full force and effect until payment in full of the Obligations.
Each Qualified ECP Grantor intends that this Section 7(p) constitute, and this
Section 7(p) shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Grantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

8.              Relation to Other Security Documents. The provisions of this
Agreement shall be read and construed with the other Loan Documents referred to
below in the manner so indicated.

 

(a)               Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.

 

(b)               Patent, Trademark, Copyright Security Agreements. The
provisions of the Copyright Security Agreements, Trademark Security Agreements,
and Patent Security Agreements are supplemental to the provisions of this
Agreement, and nothing contained in the Copyright Security Agreements, Trademark
Security Agreements, or the Patent Security Agreements shall limit any of the
rights or remedies of Agent hereunder. In the event of any conflict between any
provision in this Agreement and a provision in a Copyright Security Agreement,
Trademark Security Agreement or Patent Security Agreement, such provision of
this Agreement shall control.

 



24

 

 

9.              Further Assurances.

 

(a)               Each Grantor agrees that from time to time, at its own
expense, such Grantor will promptly execute and deliver all further instruments
and documents, and take all further action, that Agent may reasonably request,
in order to perfect and protect the Security Interest granted hereby, to create,
perfect or protect the Security Interest purported to be granted hereby or to
enable Agent to exercise and enforce its rights and remedies hereunder with
respect to any of the Collateral.

 

(b)               Each Grantor authorizes the filing by Agent of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Agent such other instruments or notices, as Agent may reasonably
request, in order to perfect and preserve the Security Interest granted or
purported to be granted hereby.

 

(c)               Each Grantor authorizes Agent at any time and from time to
time to file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or (iii)
that contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance. Each Grantor also hereby ratifies any
and all financing statements or amendments previously filed by Agent in any
jurisdiction.

 

(d)               Each Grantor acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement filed in connection with this Agreement without the
prior written consent of Agent, subject to such Grantor’s rights under Section
9-509(d)(2) of the Code.

 

10.           Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right (subject to Section 17(b)) to use any Grantor’s
rights under Intellectual Property Licenses in connection with the enforcement
of Agent’s rights hereunder, including the right to prepare for sale and sell
any and all Inventory and Equipment now or hereafter owned by any Grantor and
now or hereafter covered by such licenses, and (c) shall have the right to
request that any Equity Interests that are pledged hereunder be registered in
the name of Agent or any of its nominees.

 

11.           Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, at such time as an
Event of Default has occurred and is continuing under the Credit Agreement, to
take any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:

 

(a)               to ask, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of such Grantor;

 

(b)               to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;

 

(c)               to receive, indorse, and collect any drafts or other
instruments, documents, Negotiable Collateral or Chattel Paper;

 



25

 

 

(d)              to file any claims or take any action or institute any
proceedings which Agent may deem necessary or desirable for the collection of
any of the Collateral of such Grantor or otherwise to enforce the rights of
Agent with respect to any of the Collateral;

 

(e)               to repair, alter, or supply goods, if any, necessary to
fulfill in whole or in part the purchase order of any Person obligated to such
Grantor in respect of any Account of such Grantor;

 

(f)               to use any Intellectual Property or Intellectual Property
Licenses of such Grantor, including but not limited to any labels, Patents,
Trademarks, trade names, URLs, domain names, industrial designs, Copyrights, or
advertising matter, in preparing for sale, advertising for sale, or selling
Inventory or other Collateral and to collect any amounts due under Accounts,
contracts or Negotiable Collateral of such Grantor; and

 

(g)              Agent, on behalf of the Lender Group or the Bank Product
Providers, shall have the right, but shall not be obligated, to bring suit in
its own name to enforce the Intellectual Property and Intellectual Property
Licenses and, if Agent shall commence any such suit, the appropriate Grantor
shall, at the request of Agent, do any and all lawful acts and execute any and
all proper documents reasonably required by Agent in aid of such enforcement.

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

12.           Agent May Perform. If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors in accordance with the
terms of the Credit Agreement.

 

13.           Agent’s Duties. The powers conferred on Agent hereunder are solely
to protect Agent’s interest in the Collateral, for the benefit of the Lender
Group and the Bank Product Providers, and shall not impose any duty upon Agent
to exercise any such powers. Except for the safe custody of any Collateral in
its actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.

 

14.           Collection of Accounts, General Intangibles and Negotiable
Collateral. At any time upon the occurrence and during the continuance of an
Event of Default, Agent or Agent’s designee may (a) make direct verification
from Account Debtors with respect to any or all Accounts that are part of the
Collateral, (b) notify Account Debtors of any Grantor that the Accounts, General
Intangibles, Chattel Paper or Negotiable Collateral of such Grantor have been
assigned to Agent, for the benefit of the Lender Group and the Bank Product
Providers, or that Agent has a security interest therein, or (c) collect the
Accounts, General Intangibles and Negotiable Collateral of any Grantor directly,
and any collection costs and expenses shall constitute part of such Grantor’s
Secured Obligations under the Loan Documents.

 



26

 

 

15.           Disposition of Pledged Interests by Agent. None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default has occurred
and is continuing may be restricted to one or more private (instead of public)
sales in view of the lack of such registration. Each Grantor understands that in
connection with such disposition, Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market. Each Grantor, therefore, agrees
that: (a) if Agent shall, pursuant to the terms of this Agreement, sell or cause
the Pledged Interests or any portion thereof to be sold at a private sale, Agent
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof, and (b) such reliance
shall be conclusive evidence that Agent has handled the disposition in a
commercially reasonable manner.

 

16.           Voting and Other Rights in Respect of Pledged Interests.

 

(a)               Upon the occurrence and during the continuation of an Event of
Default, (i) Agent may, at its option, and with two (2) Business Days prior
notice to any Grantor (unless such Event of Default is an Event of Default
specified in Section 8.4 or 8.5 of the Credit Agreement, in which case no such
notice need be given), and in addition to all rights and remedies available to
Agent under any other agreement, at law, in equity, or otherwise, exercise all
voting rights, or any other ownership or consensual rights (including any
dividend or distribution rights) in respect of the Pledged Interests owned by
such Grantor, but under no circumstances is Agent obligated by the terms of this
Agreement to exercise such rights, and (ii) if Agent duly exercises its right to
vote any of such Pledged Interests, each Grantor hereby appoints Agent, such
Grantor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such
Pledged Interests in any manner Agent deems advisable for or against all matters
submitted or which may be submitted to a vote of shareholders, partners or
members, as the case may be. The power-of-attorney and proxy granted hereby is
coupled with an interest and shall be irrevocable.

 

(b)              For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Agent, vote or take any consensual
action with respect to such Pledged Interests which would materially adversely
affect the rights of Agent, the other members of the Lender Group, or the Bank
Product Providers, or the value of the Pledged Interests.

 

17.            Remedies. Upon the occurrence and during the continuance of an
Event of Default:

 

(a)              Agent may, and, at the instruction of the Required Lenders,
shall exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code or any other applicable law. Without limiting the generality of the
foregoing, each Grantor expressly agrees that, in any such event, Agent without
demand of performance or other demand, advertisement or notice of any kind
(except a notice specified below of time and place of public or private sale) to
or upon any Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantors to,
and each Grantor hereby agrees that it will at its own expense and upon request
of Agent forthwith, assemble all or part of the Collateral as directed by Agent
and make it available to Agent at one or more locations where such Grantor
regularly maintains Collateral, and (ii) without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of Agent’s offices or elsewhere, for cash, on credit,
and upon such other terms as Agent may deem commercially reasonable. Each
Grantor agrees that, to the extent notification of sale shall be required by
law, at least ten (10) days notification by mail to the applicable Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification and specifically such
notification shall constitute a reasonable “authenticated notification of
disposition” within the meaning of Section 9-611 of the Code. Agent shall not be
obligated to make any sale of Collateral regardless of notification of sale
having been given. Agent may adjourn any public sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that (A) the internet shall constitute a “place” for purposes of
Section 9-610(b) of the Code, and (B) to the extent notification of sale shall
be required by law, notification by mail of the URL where a sale will occur and
the time when a sale will commence at least ten (10) days prior to the sale
shall constitute a reasonable notification for purposes of Section 9-611(b) of
the Code. Each Grantor agrees that any sale of Collateral to a licensor pursuant
to the terms of a license agreement between such licensor and a Grantor is
sufficient to constitute a commercially reasonable sale (including as to method,
terms, manner, and time) within the meaning of Section 9-610 of the Code.

 



27

 

 

(b)              Agent is hereby granted a license or other right to use,
without liability for royalties or any other charge, each Grantor’s Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any
Intellectual Property License), as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor’s
rights under all licenses and all franchise agreements shall inure to the
benefit of Agent.

 

(c)              Agent may, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Grantor or
any other Person (which notice is hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), (i) with respect to any
Grantor’s Deposit Accounts in which Agent’s Liens are perfected by control under
Section 9-104 of the Code, instruct the bank maintaining such Deposit Account
for the applicable Grantor to pay the balance of such Deposit Account to or for
the benefit of Agent, and (ii) with respect to any Grantor’s Securities Accounts
in which Agent’s Liens are perfected by control under Section 9-106 of the Code,
instruct the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of Agent.

 

(d)              Any cash held by Agent as Collateral and all cash proceeds
received by Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Secured Obligations in the order set forth in the Credit Agreement. In the event
the proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.

 

(e)               Each Grantor hereby acknowledges that the Secured Obligations
arise out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing Agent shall have the right to an immediate writ of
possession without notice of a hearing. Agent shall have the right to the
appointment of a receiver for the properties and assets of each Grantor, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantor may have thereto or the right to have a bond
or other security posted by Agent.

 

18.            Remedies Cumulative. Each right, power, and remedy of Agent, any
other member of the Lender Group, or any Bank Product Provider as provided for
in this Agreement, the other Loan Documents or any Bank Product Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents and the Bank
Product Agreements or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.

 



28

 

 

19.            Marshaling. Agent shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of Agent’s rights and remedies under this Agreement
or under any other instrument creating or evidencing any of the Secured
Obligations or under which any of the Secured Obligations is outstanding or by
which any of the Secured Obligations is secured or payment thereof is otherwise
assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

 

20.            Indemnity. Each Grantor agrees to indemnify Agent, the other
members of the Lender Group, and the Bank Product Providers from and against all
claims, lawsuits and liabilities (including reasonable attorneys’ fees) arising
out of or resulting from this Agreement (including enforcement of this
Agreement) or any other Loan Document to which such Grantor is a party in
accordance with and to the extent set forth in Section 10.3 of the Credit
Agreement. This provision shall survive the termination of this Agreement and
the Credit Agreement and the repayment of the Secured Obligations.

 

21.            Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No amendment
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by Agent and each Grantor to which such amendment applies.

 

22.           Addresses for Notices. All notices and other communications
provided for hereunder shall be given in the form and manner and delivered to
Agent at its address specified in the Credit Agreement, and to any of the
Grantors at the notice address specified for the Administrative Borrower in the
Credit Agreement, or as to any party, at such other address as shall be
designated by such party in a written notice to the other party.

 



29

 

 

23.           Continuing Security Interest: Assignments under Credit Agreement.

 

(a)              This Agreement shall create a continuing security interest in
the Collateral and shall (i) remain in full force and effect until the
Obligations have been paid in full in accordance with the provisions of the
Credit Agreement and the Commitments have expired or have been terminated, (ii)
be binding upon each Grantor, and their respective successors and assigns, and
(iii) inure to the benefit of, and be enforceable by, Agent, and its successors,
transferees and assigns. Without limiting the generality of the foregoing clause
(iii), any Lender may, in accordance with the provisions of the Credit
Agreement, assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise. Upon payment in full of the Secured
Obligations in accordance with the provisions of the Credit Agreement and the
expiration or termination of the Commitments, the Guaranty made and the Security
Interest granted hereby shall terminate and all rights to the Collateral shall
revert to Grantors or any other Person entitled thereto. At such time, upon
Borrowers’ request, Agent will authorize the filing of appropriate termination
statements to terminate such Security Interest. No transfer or renewal,
extension, assignment, or termination of this Agreement or of the Credit
Agreement, any other Loan Document, or any other instrument or document executed
and delivered by any Grantor to Agent nor any additional Revolving Loans or
other loans made by any Lender to any Borrower, nor the taking of further
security, nor the retaking or re-delivery of the Collateral to Grantors, or any
of them, by Agent, nor any other act of the Lender Group or the Bank Product
Providers, or any of them, shall release any Grantor from any obligation, except
a release or discharge executed in writing by Agent in accordance with the
provisions of the Credit Agreement. Agent shall not by any act, delay, omission
or otherwise, be deemed to have waived any of its rights or remedies hereunder,
unless such waiver is in writing and signed by Agent and then only to the extent
therein set forth. A waiver by Agent of any right or remedy on any occasion
shall not be construed as a bar to the exercise of any such right or remedy
which Agent would otherwise have had on any other occasion.

 

(b)              If any member of the Lender Group or any Bank Product Provider
repays, refunds, restores, or returns in whole or in part, any payment or
property (including any proceeds of Collateral) previously paid
or transferred to such member of the Lender Group or such Bank Product Provider
in full or partial satisfaction of any Secured Obligation or on account of any
other obligation of any Loan Party under any Loan Document or any Bank Product
Agreement, because the payment, transfer, or the incurrence of the obligation so
satisfied is asserted or declared to be void, voidable, or otherwise recoverable
under any law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent transfers, preferences, or other voidable
or recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such member of the Lender Group or Bank Product Provider elects to do so
on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group or Bank Product Provider elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable costs, expenses, and attorneys’ fees of such member of the Lender
Group or Bank Product Provider related thereto, (i) the liability of the Loan
Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist, and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made.  If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated, or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing
such liability.

 

24.            Survival. All representations and warranties made by the Grantors
in this Agreement and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that Agent, Issuing Lender, or any Lender
may have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any loan or any fee or any other amount payable
under the Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.

 



30

 

 

25.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)               THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

(b)               THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH GRANTOR AND
AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 25(b).

 

(c)               TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
GRANTOR AND AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL
OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). EACH
GRANTOR AND AGENT REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)               EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY
OF NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(e)               NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE AGENT, THE
SWING LENDER, ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
HEREWITH, AND EACH GRANTOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON
ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

 



31

 

 

26.           New Subsidiaries. Pursuant to Section 5.11 of the Credit
Agreement, certain Subsidiaries (whether by acquisition or creation) of any
Grantor are required to enter into this Agreement by executing and delivering in
favor of Agent a Joinder to this Agreement in substantially the form of Annex 1.
Upon the execution and delivery of Annex 1 by any such new Subsidiary, such
Subsidiary shall become a Guarantor and/or Grantor hereunder with the same force
and effect as if originally named as a Guarantor and/or Grantor herein. The
execution and delivery of any instrument adding an additional Guarantor or
Grantor as a party to this Agreement shall not require the consent of any
Guarantor or Grantor hereunder. The rights and obligations of each Guarantor and
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor or Grantor hereunder.

 

27.           Agent. Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Agent” shall be a reference to
Agent, for the benefit of each member of the Lender Group and each of the Bank
Product Providers.

 

28.           Miscellaneous.

 

(a)               This Agreement is a Loan Document. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

(b)               Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction. Each provision of this Agreement shall be severable from
every other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

 

(c)               Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

(d)              Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed against any member of the Lender Group, any Bank Product
Provider, or any Grantor, whether under any rule of construction or otherwise.
This Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 



32

 

 

29.            Intercreditor Agreement.

 

(a)               Notwithstanding anything herein to the contrary, the priority
of Agent’s Liens and the exercise, after the occurrence and during the
continuance of an Event of Default, of any right or remedy by Agent or any
Lender with respect to certain of the Collateral hereunder or under any other
Loan Document are subject to the provisions of the Intercreditor Agreement. In
the event of any direct and irreconcilable conflict between the terms of the
Intercreditor Agreement and this Agreement with respect to (a) the priority of
Agent’s Liens or (b) the rights of Agent or any Lender under this Agreement with
respect to certain Collateral after the occurrence and during the continuance of
an Event of Default, the terms of the Intercreditor Agreement shall govern and
control.

 

(b)              Any reference in this Agreement or any other Loan Document to a
“first priority lien” or words of similar effect in describing the Liens created
hereunder or under any other Loan Document shall be understood to refer to such
priority as set forth in the Intercreditor Agreement. Nothing in this Section 29
shall be construed to provide that any Grantor is a third party beneficiary of
the provisions of the Intercreditor Agreement or may assert any rights, defenses
or claims on account of the Intercreditor Agreement or this Section 29 (other
than as set forth in the last sentence hereof) and each Grantor (x) agrees that,
except as expressly otherwise provided in the Intercreditor Agreement, nothing
in the Intercreditor Agreement is intended or shall impair the obligation of any
Grantor to pay the obligations under this Agreement or any other Loan Document
as and when the same become due and payable in accordance with their respective
terms, or to affect the relative rights of the creditors of any Grantor, other
than Agent and the Lenders as between themselves and (y) if Agent shall enforce
its rights or remedies in violation of the terms of the Intercreditor Agreement,
no Grantor shall use such violation as a defense to any enforcement of remedies
otherwise to the extent such action is taken in accordance with the terms of
this Agreement and the other Loan Documents by Agent or any Lender or assert
such violation, to the extent taken in accordance with the terms of this
Agreement, as a counterclaim or basis for set-off or recoupment against Agent or
any Lender and agrees to abide by the terms of this Agreement and to keep,
observe and perform the several matters and things herein intended to be kept,
observed and performed by it. In furtherance of the foregoing, notwithstanding
anything to the contrary set forth herein (other than with respect to Grantors’
obligations to deliver Control Agreements pursuant to this Agreement, the Credit
Agreement and any other Loan Document), prior to the payment in full of the Term
Loan Obligations to the extent that any Grantor is required to (i) give physical
possession over any Term Loan Priority Collateral to Agent under this Agreement
or the other Loan Documents, such requirement to give possession shall be
satisfied if such Collateral is delivered to and held by the Term Loan Agent
pursuant to the Intercreditor Agreement and (ii) take any other action with
respect to the Term Loan Priority Collateral or any proceeds thereof, including
delivery of such Collateral or proceeds thereof, such requirement to take any
action shall be satisfied if such action is taken with respect to the Term Loan
Priority Collateral or any proceeds thereof in accordance with the terms of the
Term Loan Documents and the Intercreditor Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 



33

 

 

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

  GRANTORS:       HUDSON TECHNOLOGIES, INC.,   a New York corporation          
By: /s/ Brian F. Coleman     Name: Brian F. Coleman     Title: President and
Chief Operating Officer

 

  HUDSON TECHNOLOGIES COMPANY,   a Tennessee corporation           By: /s/ Brian
F. Coleman     Name: Brian F. Coleman     Title: President and Chief Operating
Officer

 

  HUDSON HOLDINGS, INC.,   a Nevada corporation           By: /s/ Brian F.
Coleman     Name: Brian F. Coleman     Title: President and Chief Operating
Officer

 

  ASPEN REFRIGERANTS, INC.,   a Delaware corporation           By: /s/ Brian F.
Coleman     Name: Brian F. Coleman     Title: President and Chief Operating
Officer

 

[Hudson Technologies - Signature Page to Guaranty and Security Agreement]

 





 

 

  GRANTORS (CONT’D):       GLACIER INTERNATIONAL, INC.,   a New York corporation
          By: /s/ Brian F. Coleman     Name: Brian F. Coleman     Title:
President and Chief Operating Officer

 

  GLACIER TRADING CORP.,   a New York corporation           By: /s/ Brian F.
Coleman     Name: Brian F. Coleman     Title: President and Chief Operating
Officer

 

  HFC INTERNATIONAL, INC.,   a New York corporation           By: /s/ Brian F.
Coleman     Name: Brian F. Coleman     Title: President and Chief Operating
Officer

 

  HFC TRADERS, INC.,   a New York corporation           By: /s/ Brian F. Coleman
    Name: Brian F. Coleman     Title: President and Chief Operating Officer

 

  RGIT TRADING CORP.,   a New York corporation           By: /s/ Brian F.
Coleman     Name: Brian F. Coleman     Title: President and Chief Operating
Officer

 

[Hudson Technologies - Signature Page to Guaranty and Security Agreement]

 





 

 

  GRANTORS (CONT’D):       RCTI CORP.,   a New York corporation           By:
/s/ Brian F. Coleman     Name: Brian F. Coleman     Title: President and Chief
Operating Officer

 

  RCTI TRADING, INC.,   a New York corporation           By: /s/ Brian F.
Coleman     Name: Brian F. Coleman     Title: President and Chief Operating
Officer

 

  RGIT, INC.,   a New York corporation           By: /s/ Brian F. Coleman    
Name: Brian F. Coleman     Title: President and Chief Operating Officer

 

  RGT ENTERPRISES, INC.,   a New York corporation           By: /s/ Brian F.
Coleman     Name: Brian F. Coleman     Title: President and Chief Operating
Officer

 

  RCT INTERNATIONAL, INC.,   a New York corporation           By: /s/ Brian F.
Coleman     Name: Brian F. Coleman     Title: President and Chief Operating
Officer

 

[Hudson Technologies - Signature Page to Guaranty and Security Agreement]

 



 

 

  AGENT:       WELLS FARGO BANK, NATIONAL ASSOCIATION,   a national banking
association           By: /s/ Victor Panasci     Name: Victor Panasci     Title:
Its Authorized Signatory

 

[Hudson Technologies - Signature Page to Guaranty and Security Agreement]

 





 